Citation Nr: 1030243	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right eye disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that denied the above claims.

In April 2008, the Veteran was afforded a personal hearing before 
a hearing officer at the RO.  A transcript of the hearing is of 
record.  

In March 2010, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

In June 2010, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2005, the Board denied the Veteran's application to 
reopen the claim for service connection for a right eye 
disability.  

2.  Evidence received since the June 2005 decision denying the 
Veteran's application to reopen the claim for service connection 
for a right eye disability does not raise a reasonable 
possibility of substantiating the claim.

3.  In June 2005, the Board denied the Veteran's claim for 
service connection for a left knee disability.  

4.  Evidence received since the June 2005 decision denying 
service connection for a left knee disability does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision denying the application to 
reopen the claim for service connection for a right eye 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
Board's June 2005 decision denying the application to reopen the 
claim for service connection for a right eye disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The June 2005 Board decision denying the Veteran's claim for 
service connection for a left knee disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

4.  New and material evidence has not been received since the 
Board's June 2005 decision denying the Veteran's claim for 
service connection for a left knee disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2005, the Board denied reopening the claim for service 
connection for a right eye disability and denied service 
connection for a left knee disability.  In making its decision, 
the Board stated that the evidence received since the August 1973 
final RO decision was cumulative of evidence previously 
considered and the record still lacked evidence showing that the 
Veteran's preexisting right eye disability was aggravated by his 
military service.  Regarding the claim for service connection for 
a left knee disability, the Board found that there was no medical 
evidence showing that the Veteran had a left knee disability in 
service or within one year following service and there was no 
medical nexus opinion linking his left knee disability to 
service.  That decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.302, 20.1103.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2005 Board 
decision consisted of the Veteran's service treatment records, VA 
medical treatment records, and letters from friends of the 
Veteran.

Evidence relating to the claims for a right eye disability and a 
left knee disability received since the June 2005 rating decision 
that is new consists of VA treatment records, an April 2008 RO 
hearing, a June 2010 Board hearing, and a letter from a friend of 
the Veteran dated September 1998.  The evidence of record 
following the June 2005 Board decision does not contain medical 
evidence showing that the Veteran's right eye disability was 
aggravated by service nor does it show that the Veteran's left 
knee disability is related to service.  The new VA medical 
treatment records only show treatment for the Veteran's right 
eye; they do not indicate that the Veteran's eye disability was 
aggravated by service.  In addition, there are no medical records 
showing treatment for the left knee.  Furthermore, the Veteran's 
statements during the hearings and the statements contained in 
the letter from the Veteran's friend are redundant of the 
evidence of record previously considered.  Therefore, while these 
records are new, they are not material within the meaning of 38 
C.F.R. § 3.156(a) because they do not relate to an unestablished 
fact necessary to substantiate the claims and they do not raise a 
reasonable possibility of substantiating the claims.  The record 
still lacks competent evidence demonstrating that the Veteran's 
preexisting eye disability was aggravated by service and that the 
Veteran's left knee disability is related to his active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to the June 2005 Board denial is not new and material 
and does not serve to reopen the Veteran's claims for service 
connection for a right eye disability and a left knee disability.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The appeal 
is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated February 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  A VA examination is not 
required in this case because the Veteran has not submitted new 
and material evidence to reopen the claims for service connection 
for a right eye disability and a left knee disability.  See 38 
C.F.R. § 3.159(c)(4)(iii).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right eye 
disability.  The claim to reopen is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.  The claim to reopen is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


